MEMORANDUM **
Michael J. Hason appeals pro se the district court’s order denying his motion for relief from judgment based on newly discovered evidence. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the denial of a Fed.R.Civ.P. 60(b)(2) motion, Coastal Transfer Co. v. Toyota Motor Sales, U.S.A., 833 F.2d 208, 211 (9th Cir.1987), and we affirm.
The district court did not abuse its discretion by denying Hason’s motion for relief from judgment because he failed to demonstrate due diligence in attempting to discover the evidence at the time of summary judgment. See id. at 211-12.
We decline to consider any contentions Hason failed to raise before the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.